
	

113 S2232 IS: First Amendment Protection Act
U.S. Senate
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2232
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2014
			Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To protect the right to freedom of speech secured by the First Amendment to the Constitution, and
			 for other purposes. 
	
	
		1.Short title
			This Act may be cited as the First Amendment Protection Act.2.DefinitionsIn this Act—(a)the term Executive agency has the meaning given the term in section 105 of title 5, United States Code; and(b)the term record means any item, collection, or grouping of information about an individual or group that is
			 maintained by an Executive agency, including, but not limited to,
			 education, financial transactions, medical information, tax information,
			 address, and criminal or employment history and that contains his name, or
			 the identifying number, symbol, or other identifying particular assigned
			 to the individual, such as a finger or voice print or a photograph.3.Protection of freedom of speech(a)Cause of actionAny officer or employee of an Executive agency who in the course of an investigation, audit,
			 decision to disclose any record, or decision to grant a license, permit,
			 or recognition of tax exempt status, discriminates against a person or
			 group on the basis of the person’s or group’s political or religious
			 viewpoint or affiliation in violation of the First Amendment’s guarantee
			 of freedom of speech, shall be considered to have violated this Act.(b)Remedies(1)In generalA person or group aggrieved of a violation of this Act may bring a civil action against the officer
			 or employee, or former officer or employee, of an Executive agency in an
			 appropriate district court of the United States for damages or other legal
			 or equitable relief.(2)ConsiderationsIn determining whether to award compensatory damages, other restitution, or punitive damages in a
			 civil action brought under paragraph (1), the court shall consider the
			 amount of the benefits the officer or employee of the Executive agency is
			 entitled to collect relating to service as an officer or employee,
			 including retirement benefits, and may include the amount of those
			 benefits, or a percentage of the amount of those benefits, in the amount
			 of any damages awarded.(c)Attorney’s fees and expert feesIn a civil action brought under subsection (b)(1), the court, in its discretion, may allow the
			 prevailing party, other than the United States, a reasonable attorney’s
			 fees as part of the costs. In awarding an attorney’s fees under this
			 section, the court, in its discretion, may include expert fees as part of
			 the attorney’s fees.(d)Effects on employment and benefitsNotwithstanding any other provision of law, including title 5, United States Code, or any contract,
			 on and at any time after the date on which a court enters final judgment
			 in an action brought under subsection (b)(1) in which the court determines
			 that the officer or employee violated this Act, the head of the Executive
			 agency may, without prior notice, terminate the officer or employee
			 without cause and may terminate any or all of the benefits of the officer
			 or employee relating to service as an officer or employee, including
			 retirement benefits, without cause.(e)RetroactiveSubsections (a) through (d) shall apply to conduct that occurred before the date of enactment of
			 this Act.(f)No preemptionThe rights and remedies created by this Act shall be in addition to, and do not preempt, any other
			 rights and remedies available at Federal or State law.(g)Exclusion for employment disputesThis Act does not create a cause of action for any claim arising out of Federal employment,
			 including, but not limited to, any cause of action that may be redressed
			 by the Merit Systems Protection Board, the Equal Employment Opportunity
			 Commission, or the Federal Labor Relations Authority.4.Protection from government delaySection 7428(a)(1)(A) of the Internal Revenue Code of 1986 is amended by striking organization described in section 501(c)(3) which is exempt and inserting organization described in paragraph (3), (4), (5), or (6) of subsection (c) of section 501, which
			 is exempt.
		
